Citation Nr: 1110443	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  08-29 308	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for renal failure due to treatment at a VA medical facility.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hypertension due to treatment at a VA medical facility.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and March 2009 decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for renal failure and hypertension due to treatment at a VA medical facility and entitlement to a TDIU.  


FINDINGS OF FACT

1.  In February 2011, prior to promulgation of a decision, the Board received notice that the Veteran died on January [redacted], 2011. 

2.  At the time of his death, the Veteran had claims for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for renal failure and hypertension due to treatment at a VA medical facility and entitlement to a TDIU pending before the Board.  


CONCLUSION OF LAW

The pending appeal is dismissed due to the death of the claimant.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regrettably, the Veteran died in January 2011.  At the time of his death, the Veteran had claims for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for renal failure and hypertension due to treatment at a VA medical facility and entitlement to a TDIU pending before the Board.  However, as a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994). 

As the Veteran's claims have been rendered moot by his death, they are dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such a request must be filed not later than one year after the date of the Veteran's death.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2009) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in the new provision, a person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  In the future, VA will issue regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated.




(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed due to the Veteran's death.


		
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


